Citation Nr: 0009449	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected osteochondritis of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than May 24, 
1993 for the award of a 20 percent evaluation for 
osteochondritis of the left knee.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1982 to 
February 1985.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a September 1994 decision of the RO, 
which denied the veteran's claim of service connection for a 
right knee condition and denied an increased rating for the 
service-connected osteochondritis of the left knee, status 
post removal of a loose body, which was then evaluated as 10 
percent disabling, effective on November 1, 1985.

The appeal also initially arose from a February 1996 decision 
of the RO, which assigned a 20 percent rating for the 
service-connected osteochondritis of the left knee, effective 
on May 24, 1993.

The veteran appeared at a hearing in August 1997 before the 
undersigned Board member, who was designated to conduct such 
hearing.

In January 1998, the Board remanded the case for further 
development.


FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected osteochondritis of the 
left knee is shown to be manifested by a mild lateral 
instability with degenerative arthritis and related 
functional loss due to pain consistent with that of flexion 
limited to no more than 60 degrees; there is no greater 
limitation of motion or functional loss or weakness due to 
pain in the left knee that is so severe as to be comparable 
to ankylosis or limitation of extension to 10 degrees.

3.  By rating decision of February 1991, the RO denied 
entitlement to higher than a 10 percent rating for the 
service-connected left knee disability; although notified of 
that decision and his appellate rights, the veteran did not 
timely file an appeal and that decision became final.

4.  It was first ascertainable that the veteran's service-
connected osteochondritis of the left knee had increased in 
severity and was entitled to a 20 percent rating therefor, 
and assignment of a separate 10 percent rating for 
degenerative arthritis, when he submitted his claim for 
increase on April 26, 1993; no medical evidence was submitted 
within one year prior to the veteran's claim for increase 
demonstrating such increase in severity.

5.  No competent evidence has been presented to show that the 
veteran currently has a right leg disability due to his 
service-connected osteochondritis of the left knee or other 
disease or injury incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected osteochondritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261 (1999).

2.  The criteria for the assignment of a separate rating of 
10 percent for degenerative arthritis of the left knee with 
functional limitation as a residual of the service-connected 
osteochondritis of the left knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1999).

3.  The criteria for an effective date of April 26, 1993 for 
a 20 percent evaluation for the service-connected 
osteochondritis of the left knee and a separate 10 percent 
rating for degenerative arthritis have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.400 (1999).

4.  A well-grounded claim of service connection for a right 
knee disability has not been presented.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the service medical records shows that in 
late February 1982, within weeks of his entry on active duty, 
the veteran was seen for complaints of left knee pain.  At 
that time, he did not report any injury to the knee; rather 
he indicated a history of Osgood-Schlatter's disease, for 
which he had been casted for several months when he was 12 or 
13.  During his military service he reported a loose body in 
the left knee and was treated for left knee symptoms 
periodically.  In September 1983, the veteran was reported to 
have pain and swelling of the right knee.  He was reported to 
have no inflammation or gross deformity and active range of 
motion was reported to be full with minimal pain.  He was 
reported to have crepitus in both knees and was diagnosed 
with deep contusion of the right lower thigh.  In January 
1985, the veteran was reported to have an osteochondral loose 
body in the left knee, which was recommended to be removed.  
On discharge examination in January 1985, the veteran's lower 
extremities were reported to be clinically normal.

On private medical records from Montefiore Hospital, 
reflecting treatment in September 1985, the veteran was 
reported to have undergone arthroscopic removal of a loose 
body of the left knee.

In a December 1985 rating decision, the RO granted service 
connection and assigned a 10 percent rating for 
osteochondritis of the left knee, effective on February 23, 
1985.  The RO also assigned a temporary total evaluation, 
effective from September 17, 1985 through October 31, 1985, 
and continued the 10 percent rating, effective on November 1, 
1985.

On VA examination in November 1986, the veteran was reported 
to complain of left knee pain.  There were no reported 
complaints of pain of the right knee.  The right knee was 
reported to have normal range of motion.  The veteran was 
diagnosed with probable meniscal tear of the left knee.

During the course of VA examination in November 1987, there 
was no reference to the right knee.

On records from the U.S. Postal Service, reflecting treatment 
from July 1988 to October 1991, the veteran was reported to 
have pain in his right and left knees.

On VA examination in December 1989, the veteran was reported 
to have multiple arthroscopy scars of the right and left 
knees.  He was diagnosed, in part, with post-traumatic 
degenerative joint disease of the left knee and Osgood-
Schlatter disease of the right knee, by history, with 
functional limitation.

Received in January 1991 was a claim for increased rating for 
the service-connected left knee disability.

In February 1991, the RO denied the veteran's claim for 
increased rating and continued the 10 percent rating for the 
service-connected left knee disability.  The veteran was 
advised of this action and provided his appellate rights.  No 
notice of disagreement with this decision was filed.

In July 1991, a private medical record from Orthopedic 
Associates of Pittsburgh, Inc., reported that the veteran had 
had an automobile accident in December 1989 where his left 
knee had hit the dashboard.  There was reported to be no 
medial or lateral laxity.  The impression was patellofemoral 
syndrome, cannot rule out medial compartment pain of the left 
knee.

In July 1992, private medical records form the University of 
Pittsburgh Department of Orthopaedic Surgery reported that 
the veteran had been treated for multiple trauma sustained in 
a motor vehicle accident in July 1992.  His injuries were 
reported to include a complex pelvic ring fracture, a 
fracture dislocation of the symphysis pubis and a fracture 
dislocation of the sacroiliac joint.  He was reported to have 
undergone surgical stabilization of these injuries.

Received on April 26, 1993 was a Veteran's Application for 
Compensation or Pension, which reported, in part, that the 
veteran's claim involved a left leg disability.

Received on April 26, 1993 was a letter from the veteran 
which reported, in essence, that his service-connected left 
leg disability had worsened as a result of injuries sustained 
in a motor vehicle accident.  It was claimed that he had a 
more noticeable limp, nerve damage, and loss of full range of 
motion in the left leg.

Received on May 24, 1993 was a statement by the veteran which 
indicated that he wanted to be re-evaluated for his left knee 
condition and that his left knee pain had increased in 
severity.

On a VA mental disorders examination in November 1993, the 
veteran indicated that his left knee disability had been 
aggravated by a motor vehicle accident in July 1992.  He was 
reported to have had a history of chronic knee problems.

On a November 1993 VA radiology report, the impression was a 
healed stress fracture of the proximal portion of the right 
tibia and calcification in the area of the left tibial 
tubercle, probably an accessory ossification center.

On a VA joints examination in June 1994, the veteran was 
reported to have "fractured" his left knee in service in 
1982.  His left knee was reported to have subsequently been 
operated on and he currently did not make use of the left 
knee joint as opposed to the right knee that he was using 
most of the time.  The veteran was reported to complain that 
his right knee had started to become stiff and painful.  The 
veteran was reported to have multiple scar formation of the 
left knee joint and definite muscle atrophy of the left knee, 
left thigh and left calf, which was almost one inch less than 
the circumference of the right knee, right thigh and right 
calf.  There was reported to be tenderness over the patella 
and lateral and medial aspect of the left knee joint.  There 
was reported to be definite lateral instability of the left 
knee.  Left knee range of motion was reported to show flexion 
to 90 degrees and extension from 0 to 160 degrees.  The right 
knee joint was reported to show flexion to 135 degrees and 
extension to 0 degrees.  The veteran was diagnosed with 
severe injury to the left knee joint; history of fracture of 
the upper end of the left tibia; history of surgery of the 
left knee joint; and definite atrophy of the muscles in the 
left knee, left thigh and left calf from being disused.

On a VA radiology report of the left knee in June 1994, the 
impression was degenerative joint disease of the left knee 
with narrowing of the medial compartment and sclerosis of the 
articular surface of the tibia, with some spiking of the 
tibial spines.

During a hearing at the RO in October 1995, the veteran 
reported that he would get unbearable pain in his left knee 
and that he had been prescribed medication for the pain.  He 
reported that changes in weather and prolonged standing or 
walking would aggravate his left knee.  He indicated that he 
constantly wore a knee brace on his left knee.  He reported 
that he was on disability retirement from the Post Office 
because of a bilateral knee condition.  He reported that his 
right leg was unstable because he had had to limp because of 
his left leg disability.  

In February 1996, the Hearing Officer assigned a 20 percent 
rating for the service-connected left knee disability, 
effective on May 24, 1993.

On a VA joints examination in October 1996, the veteran was 
reported to have injured his left knee in service after he 
fell over a telephone pole; he stated that someone fell on 
him and his knee popped.  He was reported to have undergone 
removal of a loose body from the left knee in 1985.  The 
veteran indicated that his right knee pain had started in 
approximately 1987.  He reported that he felt that his right 
knee pain was secondary to his left knee because of the 
increased demand on his right leg.  He reported that his 
right knee had buckled, but had not locked, and he used a 
cane in his right hand for support.  There was reported to 
have been no specific trauma to the right knee.

The veteran was reported to walk with an unbalanced gait 
using a cane in the right hand and expressing pain upon 
stepping on the left foot.  He was reported not to flex his 
left knee past approximately 30 degrees from dressing and 
undressing, but was able to flex to 90 degrees on sitting.  
Range of motion of the left knee was reported to be from 0 to 
95 degrees and motor strength in the quadriceps was 4/5 with 
apparent voluntary relaxation and lack of maximum effort.  
The veteran was reported to express quite a bit of pain 
during that testing.  Motor groups were reported to otherwise 
measure 5/5 in the left lower extremity.  Thigh and calf 
circumference were reported to be grossly decreased compared 
to the right.  There was reported to be negative effusion, 
negative Lachman's test and negative anterior drawer test.  
There was reported to be mild varus pseudolaxity at 30 
degrees with no varus or valgus laxity at 0 degrees.  
Patellofemoral grind was reported to be positive for pain but 
not crepitus and the veteran was unable to straight leg raise 
during patellar compression.  The left patella was reported 
to subluxate approximately 30 percent of the way off the 
trochlea with the knee in full extension, but there was no 
demonstrable force subluxation during flexion.  There was 
reported to be pain upon attempting this procedure.  The 
veteran was reported to be tender over the medial facet of 
the patella as well as medial and lateral to the patellar 
tendon and on the medial and lateral joint lines.  He was 
reported to be tender over the suprapatellar pouch and the 
soft tissues proximal and distal to the knee.  

Weight bearing radiographs of the left knee were reported to 
show preservation of the medial joint space but approximately 
5 degree varus mechanic laxis to the knee.  There was 
reported to be prominence of the tibial tubercle consistent 
with past history of Osgood-Schlatter disease.  There was 
also reported to be some bony hypertrophy on the tibial 
spine, but no apparent involvement of the articular surface.

Range of motion of the right knee was reported to be from 0 
to 125 degrees, with complaints of discomfort at the soft end 
point of 125 degrees.  There was reported to be no effusion, 
swelling, erythema or warmth.

The veteran was assessed with left knee injury in 1982 with 
residual symptoms of locking; removal of osteochondral loose 
body in 1985 with resolution of locking symptoms; mild 
bilateral patellofemoral malalignment; mild, resolved left 
Osgood-Schlatter disease, which existed prior to service; 
mild bilateral genu-varum, that was developmental; and 
moderate bilateral patello/femoral arthralgia, left greater 
than right, with the right not related to an increased burden 
because of service-connected left knee problems.

During a hearing before this Member of the Board in August 
1997, the veteran indicated that the effective date for the 
20 percent rating for the service-connected left knee 
disability should be in 1986, and not 1993.  He reported that 
he had had pain, instability and buckling of the right knee 
due to prolonged use of the right knee versus the left knee.  
The left knee was reported to have a knee brace and to have 
less motion than the right knee.  The veteran reported that 
he used a cane to ambulate.  He reported that he had retired 
from the Post Office because he could not perform his duties 
as a mailhandler.  He reported that he had not received 
treatment on his right knee in service, but that the right 
knee problem was related to his left leg disability.  He 
reported that he began to have problems with his right knee 
approximately three years after service, but he did not know 
of any diagnosis given for his right knee.  He reported that 
he had difficulty walking long distances and going up and 
down stairs.  He indicated that he was entitled to an earlier 
effective date for the 20 percent rating for the left knee 
disability because his original claim of service connection 
had continued since it was originally granted.  

Received in March 1998 were VA outpatient treatment records, 
reflecting treatment from January 1989 to January 1996.  In 
January 1989, the veteran was reported to have a history of 
"old" injury to his right knee in 1982.  (The injury was 
described as having been caused by a collision with a 
telephone pole.)  He was reported to have a range of motion 
of the right knee from 0 to 130 degrees with negative varus, 
negative valgus, negative laxity and negative atrophy.  He 
was diagnosed with right knee pain.  An x-ray study of the 
right knee revealed a normal knee joint and questionable 
stress fracture.

Received in February 1999 were records from the Social 
Security Administration (SSA), including private medical 
records, reflecting treatment from May 1994 to April 1995.  
The SSA determination reflects an award of disability 
benefits for a number of disorders, involving the back, 
pelvis, abdomen and knees.  In July 1994, a private medical 
record from Pennsylvania Bureau of Disability Determination 
reported that the veteran revealed that he had chronic back, 
pelvic and leg pain in addition to difficulty walking down a 
flight of stairs.  His history of multiple traumatic injuries 
sustained in motor vehicle accidents was noted.  He was 
reported to have motor weakness in both lower extremities.  
Range of motion of the right knee was reported to be from 0 
to 80 degrees and from 0 to 100 degrees for the left knee.  
The veteran was described as a "world class power lifter."  

In April 1995, a private medical record from Ulku Camlibel, 
D.Ed.PSY., reported that the veteran had previously had 
arthroscopic surgery to remove a loose body from his left 
knee in 1986 and to have had intermittent left knee pain 
since that time.  It was reported that he had been injured in 
a motor vehicle accident in 1989, striking his left knee on 
the dashboard, resulting in patellar-femoral syndrome, 
including tenderness.  He was reported to have been hit by a 
motor vehicle in July 1992 and to have sustained complex 
pelvic fracture, which caused a tear of the urinary bladder.  
He was reported to have sustained two gunshot wounds in May 
1994 in the right lower back and left lateral buttock with a 
palpable bullet present in the subcutaneous tissues of the 
right leg.  He was reported to have underwent colostomy and 
repeat surgery for closure of the colostomy.

On a January 1999 radiology report of the right knee, the 
impression was sclerotic area in medial proximal shaft of the 
right tibia compatible with a previously healed stress 
fracture.

On a March 1999 VA radiology report, the impression was 
reported to be unchanged since October 1996.  There was 
reported to be ossification above the left tibial tuberosity, 
possibly representing previous patellar tendonitis, Osgood-
Schlatter disease or an un-united secondary ossification 
center.  There was reported to be a healed stress fracture of 
the proximal shaft of the right tibia.

On a VA joints examination in June 1999, the veteran reported 
that his right knee had become progressively more symptomatic 
over the previous three years.  There was reported to be some 
laxity about the left knee with nearly 2+ medial opening at 
30 degrees of flexion during valgus stress and there was no 
other laxity about the left knee.  Lachman's sign was 
reported to be absent on both knees and McMurray's maneuver 
was restricted because of limited knee motion.  The veteran 
was reported to have tenderness over each tibial tubercle, 
especially on the left.  Deep tendon reflexes of the knees 
were reported to be brisk and normal at 2+.  The veteran was 
reported to wear a brace on his left knee.  His gait pattern 
without the brace revealed antalgia and a cautious gait with 
restricted left knee kinetics.  Flexion was reported to be 
restricted to approximately 90 or 95 degrees and there was 
tenderness to vertical compression of the patella and 
palpation of the undersurface of each knee cap.  There was 
reported to be some lateral tracking of the left knee cap, 
with a tendency toward lateral subluxation, but no distinct 
or abrupt mechanical event.  There was reported to be some 
laxity about the left knee.  The veteran was diagnosed with 
bilateral knee pain; patellofemoral pain and tenderness, with 
an otherwise normal examination, of the right knee; 
tenderness and discomfort associated with old Osgood-
Schlatter disease of the left knee; patellofemoral pain of 
the left knee; status post arthroscopy of the left knee times 
two; status post removal of intra-articular loose bodies of 
the left knee; mild lateral laxity of the left knee; and knee 
brace dependency of the left knee.

On a VA joints examination in September 1999, the veteran's 
current symptoms were reported to be the same as they were on 
VA examination in June 1999.  There was reported to be aching 
pain in the right knee that was especially medial, but also 
extended to the lateral aspect of the right knee.  The 
veteran was reported to wear a right knee brace and his gait 
pattern was slow and cautious.  There was reported to be 
slight left knee varus when he was supine.  Right knee range 
of motion was reported to be from 0 to 80 degrees and left 
knee motion was from 0 to 95 degrees.  There was reported to 
be no tenderness about the medial or lateral joint line of 
either knee and there was tenderness to palpation about the 
patella, the extensor retinaculum and the tibial tubercle on 
each side.  Tibial tubercle tenderness was reported to be 
greater on the left side.  There was reported to be 
substantial tenderness to palpation of each patella and 
during vertical compression of each patella.  There was 
reported to be distinct, increased passive tilt of the left 
patella.  There was reported to be some minor, lateral 
tracking of the left kneecap with a tendency toward lateral 
subluxation.  There was reported to be no distinct or abrupt 
mechanical event.  There was reported to be slight crepitus 
during passive mediolateral excursion of each knee cap and 
there was no crepitus from the knee (tibiofemoral) joint 
during knee motion on either side.  There was reported to be 
2+ medial opening to valgus stress of the left knee at 30 
degrees of flexion.  There was reported to be no other laxity 
about the left knee and the left knee was stable to varus, 
anterior, posterior and rotary stress.  McMurray's maneuver 
was reported to be limited because of reduced knee motion on 
each side and there was no audible or palpable event.  Deep 
tendon reflexes at the knees were reported to be brisk and 
normal at 2+ on each side.  X-ray studies of the left knee 
were reported to show mild spiking of the medial tibial spine 
compatible with minor degenerative arthritic changes.

The veteran was diagnosed with bilateral knee pain; 
patellofemoral pain and tenderness, bilaterally; restricted 
knee motion, bilaterally; edema, without joint effusion, of 
the right knee region; x-ray evidence of minor arthritis, 
bilaterally; varus knee, bilaterally; tenderness and 
discomfort of the left knee, associated with old Osgood-
Schlatter disease; status post arthroscopy of the left knee, 
times two; mild medial ligamentous laxity of the left knee; 
and right and left knee brace dependency.  The examiner 
reported that there were functional restrictions caused by 
right knee diagnoses and that it was not likely that the 
veteran's current right knee disability was proximately due 
to or a result of the veteran's left knee disability.  The 
examiner reported that the right knee problem was probably 
not a result of the service-connected left knee problem.

On a September 1999 VA MRI report of the right knee, the 
impression was large horizontal tear of the body and 
posterior horn of the medial meniscus; moderate effusion; and 
Baker's cyst.

In November 1999, private medical records from Orthopedic 
Associates of Pittsburgh, Inc., diagnosed the veteran with 
right knee pain.

In November 1999, private medical records from West Penn 
Allegheny Health System revealed an impression of a MRI study 
of the right knee of a tear of the posterior horn of the 
medial meniscus and possible tear of the posterior horn of 
the lateral meniscus; tear of the anterior cruciate ligament; 
and degenerative joint disease.


II.  Analysis

A.  Increased Rating for the Service-Connected 
Osteochondritis of the Left Knee

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), there 
are essentially three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms or satisfactory 
evidence of painful motion.  When the limitation of motion of 
a specific joint involved is noncompensable, a rating of 10 
percent is for application.

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, warrants a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, warrants a 20 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is severe, warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1999).  

Leg limitation of motion, with flexion limited to 15 degrees, 
warrants a 30 percent rating.  Leg limitation of motion, with 
flexion limited to 30 degrees, warrants a 20 percent rating.  
Leg limitation of motion, with flexion limited to 45 degrees, 
warrants a 10 percent rating.  Leg limitation of motion, with 
flexion limited to 60 degrees, warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  

Leg limitation of motion, with extension limited to 45 
degrees, warrants a 50 percent rating.  Leg limitation of 
motion, with extension limited to 30 degrees, warrants a 40 
percent rating.  Leg limitation of motion, with extension 
limited to 20 degrees, warrants a 30 percent rating.  Leg 
limitation of motion, with extension limited to 15 degrees, 
warrants a 20 percent rating.  Leg limitation of motion, with 
extension limited to 10 degrees warrants a 10 percent rating.  
Leg limitation of motion, with extension limited to 5 
degrees, warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).

The veteran contends, in essence, that the symptoms of his 
service-connected osteochondritis of the left knee are severe 
enough to warrant a higher rating.  In considering his claim, 
the Board has carefully studied the entire record.  In so 
doing, a number of inconsistencies have become obvious, 
which, in the Board's opinion, has somewhat diminished the 
veteran's credibility.  For example, he has reported to 
examiners that his left knee "injury," which was once 
described as "severe," occurred during basic training when 
he fell over a telephone pole.  The service medical records 
show that his complaints of left knee pain began shortly 
after service entrance and were precipitated by a sensation 
of a loose body within the knee joint.  No injury was 
reported in the service medical records; rather a childhood 
history of Osgood-Schlatter's disease, with casting of the 
knee for several months at age 12 or 13, was noted, a history 
which the veteran has not reported to later examiners.  
Moreover, an alleged incident with the telephone pole has 
also been the veteran's explanation for his right knee 
disability.  

Careful scrutiny of the record also reveals instances where, 
in the opinion of the Board and/or VA examiners, the veteran 
exaggerated the disabling residuals of the left knee 
disability.  For example, at the RO hearing, the veteran 
clearly attributed his loss of postal service employment to 
bilateral knee impairment.  However, the record shows that he 
had a number of significantly disabling conditions that had a 
far greater impact on his inability to continue working.  VA 
examiners have noted that the veteran did not exert maximum 
effort during his examination, or had symptoms not explained 
by physical findings.  

Evaluation of the veteran's disability is further complicated 
by the fact that the veteran unequivocally sustained knee 
injuries after service, in motor vehicle accidents in 1989 
and 1992.  While these may well have impacted on the severity 
of his left knee disorder, no VA physician has distinguished 
between symptoms attributable to the service-connected 
disability and any arising from the post-service accidents.  
Therefore the Board will consider all left knee 
manifestations in the rating of the service-connected 
disability.  

On a June 1994 VA radiology report of the left knee, the 
impression was, in part, degenerative joint disease of the 
left knee.

On VA examination in June 1999, the veteran was reported to 
wear a brace on his left knee.  His gait pattern without the 
brace revealed antalgia and a cautious gait with restricted 
left knee kinetics.  Flexion was reported to be restricted to 
approximately 90 or 95 degrees and there was tenderness to 
vertical compression of the patella and palpation of the 
undersurface of each knee cap.  There was reported to be some 
lateral tracking of the left knee cap, with a tendency toward 
lateral subluxation, but no distinct or abrupt mechanical 
event.  There was reported to be some laxity about the left 
knee.  The veteran was diagnosed, in part, with 
patellofemoral pain of the left knee and mild lateral laxity.  
However, it was noted that the veteran had knee brace 
dependency and that his symptoms were not fully supported by 
clinical or X-ray findings.  

On VA examination in September 1999, range of motion of the 
left knee was reported to be from 0 to 95 degrees.  The 
veteran was reported to have no tenderness about the medial 
or lateral joint line of the left knee, but there was 
tenderness to palpation about the patella, the extensor 
retinaculum and the tibial tubercle.  He was reported to have 
substantial tenderness to palpation of the patella and during 
vertical compression of the patella.  He was also reported to 
have some minor, lateral tracking of the left kneecap with a 
tendency toward lateral subluxation, with no distinct or 
abrupt mechanical event.  X-ray studies revealed minor 
degenerative arthritic changes.  The veteran was diagnosed, 
in part, with patellofemoral pain and tenderness, restricted 
knee motion, x-ray evidence of minor arthritis and mild, 
medial ligamentous laxity of the left knee.

The veteran's service-connected osteochondritis of the left 
knee is currently rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  On the most recent 
VA examinations, the veteran was reported to have mild 
lateral laxity and mild, medial ligamentous laxity of the 
left knee.  Thus, based on its review of the evidence of 
record, the Board finds that the veteran's service-connected 
osteochondritis of the left knee is not shown to be 
manifested by more than mild lateral instability.  Hence, a 
rating higher than 20 percent is not assignable pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

However, the medical evidence of record does demonstrate that 
the veteran has been diagnosed with degenerative arthritis of 
the left knee.  The evidence also shows that there is 
functional loss or weakness due to pain in the left knee and 
limitation of motion.  While the veteran's actual limitation 
of knee motion is at a level which would not permit the 
assignment of a compensable rating, the Board finds that this 
functional loss is consistent with a deficit of flexion that 
is limited to no more than 60 degrees and warrants the 
assignment of a separate rating of 10 percent pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260 (1999).  See also DeLuca, 8 Vet. App. 202 
(1995); VAOPGCPREC 23-97 (1997).  The Board notes that there 
is no medical evidence suggesting that there is greater 
limitation of motion or functional loss or weakness due to 
pain in the left knee that is so severe as to be comparable 
to ankylosis or limitation of extension to 10 degrees to 
warrant a higher rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261 (1999).  See also 38 C.F.R. §§ 
4.40, 4.45 (1999); DeLuca, 8 Vet. App. 202 (1995).

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) and he has been given 
the benefit of any doubt which has arisen.  


B.  Effective Date Earlier Than May 24, 1993 for the Award of 
a 20 percent Evaluation for the Service-Connected 
Osteochondritis of the Left Knee

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 24, 1993, for the assignment 
of a 20 percent rating for the service-connected 
osteochondritis of the left knee.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400(o)(1) (1999).  The effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id. 

The record reflects that the veteran had previously filed a 
claim for an increased rating in 1991, which was denied by 
rating decision of February 1991.  No timely notice of 
disagreement was filed and, therefore, that rating action 
became final.  

Received on April 26, 1993 was a Veteran's Application for 
Compensation or Pension, which reported, in part, that the 
veteran's claim involved a left leg disability.

Received on April 26, 1993 was a letter from the veteran 
which reported, in essence, that his service-connected left 
leg disability had worsened.

Received on May 24, 1993 was a statement by the veteran which 
indicated that he wanted to be re-evaluated for his left knee 
condition and that his left knee pain had increased in 
severity.

On VA examination in June 1994, the veteran was reported to 
have definite lateral instability of the left knee and the 
veteran was diagnosed in part, with severe injury to the left 
knee joint.

In February 1996, following an October 1995 hearing at the 
RO, the Hearing Officer assigned an increased rating of 20 
percent for the service-connected osteochondritis of the left 
knee, effective on May 24, 1993.  The decision was based 
primarily on the findings of the June 1994 VA examination 
report.

The Board notes that, in July 1991, a private medical record 
from Orthopedic Associates of Pittsburgh, Inc., reported that 
the veteran had had an automobile accident in December 1989 
where his left knee had hit the dashboard.  There was 
reported to be no medial or lateral laxity.  X-rays showed an 
absence of the tibial tubercle, but no reference to the 
presence of arthritis was made.  Comparatively, on VA 
examination in June 1994, the veteran was reported to have 
definite lateral instability of the left knee and the veteran 
was diagnosed in part, with severe injury to the left knee 
joint.  X-ray evidence at that time demonstrated the presence 
of degenerative joint disease.  

Thus, the earliest date that the medical evidence of record 
demonstrates that the veteran's osteochondritis of the left 
knee had increased in severity was in June 1994, or the date 
of the VA examination.  However, while the veteran filed a 
claim for an increased rating on May 24, 1993, claims from 
the veteran that were received on April 26, 1993 could also 
be construed as claims for increased rating for the service-
connected osteochondritis of the left knee.  The veteran's 
claims that his service-connected osteochondritis of the left 
knee had increased in severity were later confirmed on VA 
examination in June 1994.

Consequently, because it is factually ascertainable that the 
veteran's osteochondritis of the left knee increased in 
severity based on his claims for increased rating, and no 
medical evidence was submitted within a year prior to those 
claims demonstrating otherwise, the effective date for the 
award of the 20 percent evaluation for the service-connected 
osteochondritis of the left knee, and a separate 10 percent 
for arthritis of the knee, is April 26, 1993.  38 C.F.R. § 
3.400(o)(2) (1999).  Under the facts and circumstances of 
this case, there is no basis under the governing law and 
regulations for assignment of an effective date for the 
increase earlier than that date.  


C.  Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310 (1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Such secondary service connection pursuant to 38 C.F.R. § 
3.310(a) may be granted for a disability to the extent that 
it is chronically made worse or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability, or between a 
service-connected disability and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he currently has a 
right knee disability that is due to his service-connected 
disability of the left knee or other disease or injury 
incurred in or aggravated by service.  He claims that his 
right knee pain started in approximately 1987 and that it was 
secondary to his left knee disability because of the 
increased demand on his right leg.

The service medical records show that, in September 1983, the 
veteran was reported to have pain and swelling of the right 
knee and was diagnosed with deep contusion of the right lower 
thigh.  However, on discharge examination in January 1985, 
the veteran's lower extremities were reported to be 
clinically normal.

On VA examination in November 1986, the veteran's right knee 
was reported to have normal range of motion and there were no 
reported complaints of right knee pain.  The veteran was 
diagnosed with probable meniscal tear of the left knee.

On VA examination in October 1996, the veteran was reported 
to have had no specific trauma to the right knee.  The 
veteran was assessed, in part, with mild bilateral 
patellofemoral malalignment; mild, bilateral genu-varum, 
which was developmental; and moderate bilateral 
patellofemoral arthralgia, left greater than right.  The 
examiner reported that the right knee disability was not 
related to an increased burden due to the service-connected 
left knee problems.

On VA examination in September 1999, the veteran was 
diagnosed with bilateral knee pain; patellofemoral pain and 
tenderness, bilaterally; restricted knee motion, bilaterally; 
edema, without joint effusion, of the right knee region; x-
ray evidence of minor arthritis, bilaterally; varus knee, 
bilaterally; and right and left knee brace dependency.

The Board is cognizant of the veteran's assertions regarding 
his right knee disability and his current diagnoses of a 
right knee disability.  However, while the veteran has been 
reported to have right knee pain and x-ray evidence of 
arthritis of the right knee, he has presented no objective 
evidence of a nexus between the currently demonstrated right 
knee symptomatology and the service-connected disability of 
the left knee or other disease or injury incurred in or 
aggravated by service.  In addition, he has presented no 
objective evidence demonstrating that he has a right knee 
disability that was chronically made worse or aggravated by 
his service-connected osteochondritis of the left knee.  See 
38 C.F.R. § 3.310 (1999); Allen, supra.  In fact, on the most 
recent VA examination in September 1999, the examiner 
reported that, although the veteran had functional 
restrictions that were caused by his right knee diagnoses, it 
was not likely that his current right knee disability was 
proximately due to or a result of his left knee disability.  
The examiner also reported that the veteran's right knee 
problem was probably not a result of the service-connected 
left knee problem.  As noted hereinabove, similar findings 
were reported on VA examination in October 1996.

Furthermore, there is no demonstrated continuity of 
symptomatology of a right knee disability since service.  In 
fact, on VA examination in November 1996, the veteran's right 
knee was reported to have normal range of motion and there 
were no reported complaints of pain of the right knee.  In 
addition, on VA examination in October 1996, the veteran, 
himself, reported that his right knee pain had not started 
until approximately 1987.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a service-connected disability or other disease 
or injury in service, the claim of service connection for a 
right knee disability must be denied as not well grounded.  
Caluza, supra.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a right 
knee disability due his service-connected osteochondritis of 
the left knee or other disease or injury incurred in or 
aggravated by service.

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  



ORDER

An increased rating in excess of 20 percent for the service-
connected osteochondritis of the left knee is denied.

A separate rating of 10 percent for the service-connected 
degenerative arthritis of the left knee with functional 
limitation of motion, is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.

Entitlement to an effective date of April 26, 1993, for the 
award of a 20 percent evaluation for the service-connected 
osteochondritis of the left knee, and a separate rating of 10 
percent for arthritis of the left knee, is granted, subject 
to the controlling criteria applicable to the payment of 
monetary benefits.

Service connection for a right knee disability is denied, as 
a well-grounded claim has not been submitted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

